Case 2:18-cv-02336-JAD-EJY Document 25
                                    24 Filed 05/27/20
                                             05/20/20 Page 1 of 2




                                                   ECF No. 24
Case 2:18-cv-02336-JAD-EJY Document 25
                                    24 Filed 05/27/20
                                             05/20/20 Page 2 of 2




                                       ORDER

        Based on the parties' stipulation [ECF No. 24] and good cause appearing, IT IS
 HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
 its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                            _________________________________
                                            U.S. District Judge Jennifer A. Dorsey
                                            Dated: May 27, 2020
